Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment of claim 16 was given in an interview with Laurence Greenberg on 04/27/2022.
The application has been amended as follows: 

-- Claim 16 (currently amended). A reciprocating piston machine for compressing a fluid or ambient air for a compressed air system of a motor vehicle, the reciprocating piston machine comprising:
            a cylinder housing; and
            a cylinder head constructed in layers with outlet channel planes and cooling planes forming a first heat exchanger region, said cooling planes and said outlet channel planes being disposed in alternate layers, said cylinder head including a valve carrier element with an outlet valve, a chamber plate and a head plate with a pressure medium outlet;
            a cooling medium channel for cooling at least a partial region of said cylinder head and an outlet channel for connecting said outlet valve to said pressure medium outlet, said cooling medium channel and said outlet channel extending at least in portions through components of said cylinder head, said cooling planes and said outlet channel planes including at least one channel extending along said plane and being a partial portion of said cooling medium channel or of said outlet channel to form said cooling plane or said outlet channel plane respectively;
            said partial portions of said cooling medium channel or of said outlet channel being connected together by connecting channels formed in said layers;
            at least a partial portion of said cooling medium channel and a partial portion of said outlet channel being associated with said cylinder housing; and
            a second heat exchanger region provided in said cylinder housing, at least a partial portion of said cooling medium channel and a partial portion of said outlet channel running through said second heat exchanger region. –


-- Claim 21 (Cancelled) –

-- Claim 22 (currently amended). The reciprocating piston machine according to claim 16, which further comprises four planes provided in said cylinder head, each of said planes containing at least one of the channel being a partial portion of said cooling medium channel or of said outlet channel to form the cooling plane or the outlet channel plane. –

-- Claim 23 (Cancelled) –

-- Claim 24 (currently amended). The reciprocating piston machine according to claim 16, wherein at least a partial portion of said outlet channel is delimited by said head plate and a separating plate. --

-- Claim 25 (currently amended). The reciprocating piston machine according to claim 16, wherein at least a partial portion of said cooling medium channel is delimited by a separating plate and said chamber plate. --

-- Claim 26 (currently amended). The reciprocating piston machine according to claim 16, wherein at least a partial portion of said outlet channel is delimited by said valve carrier element and said chamber plate. –

-- Claim 27 (currently amended). The reciprocating piston machine according to claim 16, wherein at least a partial portion of said cooling medium channel is delimited by said valve carrier plate and a valve intermediate plate. –


Allowable Subject Matter
Claims 16-18, 20, 22, and 24-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

The claims have been amended to include limitations directed to alternating planes of a cylinder head, each plane being embodied as a cooling plane or an outlet channel plane via the inclusion of either a partial portion of a cooling medium channel or a partial portion of an outlet channel extending along said plane, the partial portions being respectively coupled to one another;
The closest prior art to Fanberg does not teach two heat exchange regions; one of which is formed in alternating layers as claimed. While Fanberg teaches a layered cylinder head (FIG 8-10), cooling (134, 140) and outlet (110-72a) passages. The passages do not read on the new limitations, only the cooling passages (134, 140) extend along the planes; the passages (110-72a) do not read on both “connecting channels” and “a channel extending along said plane and being a partial portion of… outlet channel to form said cooling plane or said outlet channel plane”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746